Citation Nr: 0110787	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  93-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an effective date earlier than June 23, 1998, 
for the assignment of a 20 percent evaluation for 
chondromalacia, right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to May 
1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted entitlement to service 
connection for patellofemoral pain syndrome, right knee, and 
assigned a 10 percent evaluation thereto.  During the 
pendency of this appeal, the veteran moved to Arkansas, and 
jurisdiction over her case was transferred to the North 
Little Rock, Arkansas, RO, which is the certifying RO.

The Board previously remanded the case to the RO for further 
developments by decisions dated in November 1994, and 
February 1998.  While on remand, RO granted a rating to 20 
percent for the veteran's right knee disability and assigned 
an effective date of June 23, 1998, the date of the physical 
examination said to show the increased impairment.  The 
veteran indicated satisfaction with the increase to 20 
percent; however, she disagreed with the effective date of 
the award.  In May 1999, the Board again remanded the issue 
for further development, which was undertaken.  The claim is 
now ready for appellate review.

Finally, the issue before the Board is taken to include 
whether there is any basis for "staged" ratings at any 
pertinent time, to include whether a current increase is in 
order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As 
the statement of the case and the supplemental statements of 
the case have indicated that all pertinent evidence has been 
considered, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran was granted service connection in June 1992 
for a right knee disability, and a 10 percent evaluation was 
assigned effective in May 1992.  

3.  The veteran disagreed with the 10 percent evaluation, 
which was subsequently increased to 20 percent by rating 
decision dated in July 1998 and made effective to June 23, 
1998, the date of a VA examination, which reportedly showed 
increased pathology.  

4.  She indicated satisfaction with the 20 percent rating but 
challenged the June 1998 effective date.

5.  There are no VA records associated with the claims file 
for the period preceding the June 1998 VA examination showing 
an increase in the veteran's right knee symptomatology.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 23, 
1998, for the assignment of a 20 percent evaluation for 
chondromalacia, right knee, have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant regulations provide that the effective date of 
an award based on an original claim for compensation will be 
the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2000).  For 
increases in compensation, the effective date will be the 
date of the receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (o)(1) (2000) 
(emphasis added).  The effective date may also be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from the date of the increase.  
38 C.F.R. § 3.400 (o)(2) (2000).  VA medical records may form 
the basis of an informal claim for increased benefits where a 
formal claim of service connection has already been allowed.  
38 C.F.R. § 3.157 (2000).

Shortly after service separation, the veteran filed a claim 
for a right knee disorder.  Entitlement to service connection 
for a right knee disability was granted by a rating decision 
dated in June 1992 and a 10 percent evaluation was assigned 
effective May 15, 1992, the date following service 
separation.  The veteran appealed the 10 percent evaluation, 
which was the subject of two Board remands.  Ultimately, the 
veteran underwent a VA examination in June 1998.  As a 
result, the RO increased the evaluation for her right knee 
disability to 20 percent effective June 23, 1998, the date of 
the VA examination.  It was indicated that increased 
pathology was noted on that examination.  Thereafter, the 
veteran expressed her satisfaction with the 20 percent rating 
but appealed the effective date.  She maintains, in essence, 
that the effective date should be the date of the original 
claim in 1992.

As noted, the earliest date upon which an increase in service 
connection may be awarded is the date on which it is 
factually determined that an increase in disability has 
occurred if the claim is received within one year from such 
date otherwise it is the date of the receipt of the claim.  
In this case, there is no evidence associated with the claims 
file that the veteran's service-connected right knee 
disability warranted a 20 percent evaluation until the June 
1998 VA examination.  Specifically, she underwent a VA 
examination in August 1992 which showed a mild effusion, 
crepitus, pain, and normal range of motion but no indications 
of instability or an altered gait.  Based on that 
examination, the RO assigned a 10 percent evaluation.  
Thereafter, the records are devoid of complaints of, 
treatment for, or diagnoses related to a right knee 
disability.

The next record regarding the veteran's right knee disability 
is essentially the June 1998 VA examination.  
Parenthetically, the Board notes that the veteran had moved 
on several occasions and had failed to report for prior VA 
examinations.  Nonetheless, during the June 1998 VA 
examination, she reported pain, instability, pain, stiffness, 
and a tendency for the knee to give out.  A physical 
examination showed normal range of motion, retropatellar 
grating, laxity, and some functional loss due to pain.  Due 
to the additional symptoms of laxity and functional loss due 
to pain, the RO increased the veteran's evaluation to 20 
percent.  

Based on a review of the record, the Board concurs that the 
June 1998 VA examination is the earliest date on which it is 
factually ascertainable that the veteran demonstrated an 
increase in her right knee disability.  While she has 
maintained that she experienced the same right knee symptoms 
all along, the August 1992 VA examination clearly showed no 
evidence of the instability referenced in the June 1998 
examination.  Further, while she complained of pain during 
the August 1992 examination (similar to the June 1998 
examination), her gait was reported as normal in August 1992 
and there was no indication of giving away or of functional 
loss as described in the June 1998 examination.  Accordingly, 
the Board finds that the June 1998 VA examination was the 
first indication that the veteran's right knee disability 
warranted a higher rating. 

In May 1999, the Board remanded the issue, in part, because 
the veteran related that she had received treatment in 
Charleston, South Carolina and in Savannah, Georgia.  
However, upon further development, it is apparent to the 
Board that the treatment referenced by the veteran was part 
of her in-service treatment for the right knee injury and not 
additional post-service medical treatment.  As that evidence 
had been considered by the RO at the time of the initial 
rating, it cannot form the basis of an earlier effective date 
claim.  The veteran is essentially disagreeing with how the 
evidence was weighed at the time of the original rating 
action, rather than offering additional evidence not 
considered.  The Board notes that the lack of post-service 
treatment is consistent with her representations during the 
June 1998 VA examination that she had been seen on one 
occasion at a VA hospital shortly after service separation 
(likely on the occasion of her August 1992 VA examination) 
and had not received treatment for her right knee since that 
time.  Therefore, the Board finds that there are no 
additional VA medical records which could form the basis of 
an informal claim.  Moreover, there are no records that show 
that there are symptoms or functional impairment warranting 
more that the 10 percent rating in effect during this time.

The law, by which the Board is bound, provides that claims 
for an increased rating will be the date of the receipt of 
the claim or the date entitlement arose, whichever is later.  
Further, the effective date may also be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred.  In this case, the Board finds that 
the assignment of a 20 percent rating is properly June 23, 
1998, the date of the VA examination reflecting additional 
symptomatology related to the veteran's right knee 
disability.  As such, there is no legal basis for an 
effective date earlier than the one assigned.

Finally, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which, among other 
things, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of her claim under the 
VCAA.  By virtue of the information contained in the 
statement of the case and supplemental statements of the case 
issued during the pendency of the appeal, the veteran and her 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, the Board notes that the RO made reasonable 
efforts to obtain relevant records identified by the veteran 
and, in fact, it appears that the RO personally called the 
veteran to clarify the facilities where she received 
treatment.  The veteran's service medical records are also 
associated with the claims file.  Therefore, the Board finds 
that the requirements of the VCAA have been satisfied.


ORDER

Entitlement to an effective date earlier than June 23, 1998, 
for the assignment of a 20 percent evaluation for 
chondromalacia, right knee, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

